Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 In the Interest of J.R.H., Jr., H.H., and B.T.,       Appeal from the County Court at Law of
 Children                                              Hopkins County, Texas (Tr. Ct. No.
                                                       CV42794). Opinion delivered by Chief
 No. 06-18-00052-CV                                    Justice Morriss, Justice Moseley and Justice
                                                       Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 19, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk